Title: [Diary entry: 2 February 1790]
From: Washington, George
To: 

Tuesday 2d. Exercised in the Carriage with Mrs. Washington. On my return found Mr. Blair one of the Associate Judges, The Attorney Genl. of the United States and Colo. Bland here. The Levee to day was much Crowded, and very respectable: among other Company, the District judge and Attorney, with the Marshall and all the Grand jurors of the Federal District Court (and a respectable body they were) attended.  Sent (yesterday) the Deed of Session of the Western Lands, by the State of No. Carolina to the United States to both Houses of Congress.